Title: From John Adams to Thomas Digges, 17 December 1780
From: Adams, John
To: Digges, Thomas,Ross, Timothy D.


     
      
       17th. Decr. 1780
      
     
     I regularly recieve the Newspapers, but have not recieved the Books or Pamphlets of any kind.
     If a Majority of the People your Way think America still theirs, they are a Majority of Ideots. They might as sensibly think Gascoigne and Guienne still theirs—poor deluded Fools! how I pity them!
     Sir Jo. Y. is pelting the Dutch with Memorials, in the Stile of Bernard’s Speeches and Hillsboroughs Letters. The Dutch hate War. They will not be Aggressors, but your Ministry have War in their Hearts against Amsterdam, if not the whole Republick. The Ministry laboured to divide the People of Boston from their Leaders, the People of Massachusetts from Boston, and the other Colonies from Massachusetts, until they united all in one independent Sovereignty, which will be an Example in Arms, Arts, Liberty and Glory, for the Admiration and Envy of the rest of Mankind. They are now labouring to divide the People of Amsterdam from the Regency, the other Cities of Holland from Amsterdam, and the other six Provinces from Holland. That Ministry have no other Maxims of Government than Corruption and Division: but they take their Measures so awkwardly, every where but in England, that they produce Union. They will do so in this Case, and presently the 7 United Provinces will be as independent as the 13 United States of America.
    